Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Bell, Applicant’s Representative, on 6/17/21.
IN THE CLAIMS
	In claim 30, line 2, the phrase “Erwinia species” had been deleted and replaced with the phrase --Erwinina pirsicina--.
Claim 31 has been cancelled without prejudice.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With the filing of the amendments and examiner’s amendment above overcoming all remaining issues, the instantly claimed invention is not found to be reasonably taught or suggested by the art of record.  While chelating agents alone (e.g. EDTA) were known to exert antimicrobial/antifungal effects), the use of lower amounts now claimed of EDTA when combined with lower ineffective amounts of Blad (peptide SEQ ID NO: 4) produced synergistic results where such was not capable with either agent alone at said concentration (see specification test data; Example 1, page 15), against these specific bacteria.  Namely, the prima facie case of obviousness, where neither of these same amounts of either agent alone would have yielded the same (or in the case of Blad, any effect at all).  Neither the prior art of record nor applicant’s earlier work would have led one of ordinary skill in the art to these specific combination concentrations over these specific bacteria with an expectation of achieving these unexpected results. Thus, the claimed invention is hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MAURY A AUDET/Primary Examiner, Art Unit 1654